Case 1:19-cv-03377-LAP Document 224-3 Filed 12/11/20 Page 1 of 6




      EXHIBIT
        C
                           Case 1:19-cv-03377-LAP Document 224-3 Filed 12/11/20 Page 2 of 6




                                                   Kiely Suppl. Decl. – Exhibit C
 Requests in Appendix A (ECF No.          Plaintiff’s Requests for Production       Plaintiff’s Requested Search Terms
       153) (paraphrased)                 (paraphrased in relevant part)

No. 2 – Documents produced or             No. 38 – All documents relating to any    •   Austrich
testimony given by Plaintiff’s family     monies paid by Defendant to Anthony       •   Figueroa
members or boyfriends, including Sky      Figueroa                                  •   Lynn /10 Miller
Roberts, Anthony Figueroa, and James                                                •   Sky /10 Roberts
Michael Austrich                          No. 79 – All documents relating to        •   “sky_roberts@hotmail.com”
                                          communications concerning Anthony
                                          Figueroa
No. 3 – Documents produced or             No. 35 – All documents relating to        • Boylan
testimony given by Plaintiff’s friends,   conversations with Rebecca Boylan         • “rebecca.boylan@yahoo.com”
including Rebecca Boylan and
Michael Boylan                            No. 36 – All documents relating to
                                          communications with Rebecca Boylan

                                          No. 37 – All documents relating to any
                                          monies paid by Defendant to Rebecca
                                          Boylan or her husband
No. 4 – Documents produced or             No. 79 – All documents relating to        •   Kellen
testimony given by Epstein staff,         communications concerning Juan Alessi     •   Dana /10 Burns
including Juan Alessi and David                                                     •   Vickers
Rodgers                                   No. 80 – All documents relating to        •   “slv525@icloud.com”
                                          communications concerning Epstein         •   Kensington
                                          household staff                           •   Marcinkova
                                                                                    •   Marcinko
                                                                                    •   Nadia
                                                                                    •   Bovino
                                                                                    •   Groff
                                                                                    •   “lesley.jee@gmail.com”
                                                                                    •   Robson
Case 1:19-cv-03377-LAP Document 224-3 Filed 12/11/20 Page 3 of 6




                                              • (Adriana OR Adrianna) /10 (Mucinska OR
                                                Ross)
                                              • Alessi
                                              • (Miles or Kathy) /10 Alexander
                                              • Rodgers
                                              • Chris! /10 Gay
                                              • (Larry OR *gene) /s Morrison
                                              • “Jo-Jo”
                                              • “Jo Jo”
                                              • Luciano
                                              • Fontanilla
                                              • Alfredo /10 Rodriguez
                                              • Banasiak
                                              • Stratton
                                              • Zinoview
                                              • (Alyson OR Allyson) /10 Chambers
                                              • Cheri
                                              • Cheri /10 Lynch
                                              • (Michael or Mike or Rosalie) /10 Friedman
                                              • (Adam OR Perry OR Chef) /10 Lang
                                              • Mellawa
                                              • Peadon
                                              • Rabuyo
                                              • Visosk!
                                              • Sjoberg




                               2
                           Case 1:19-cv-03377-LAP Document 224-3 Filed 12/11/20 Page 4 of 6




No. 6 – Documents produced or           No. 5 – All documents concerning Sarah    • Ransome
testimony given by Sarah Ransome or     Ransome                                   • “ransome.sarah@yahoo.co.uk”
Maria Farmer                                                                      • Farmer
                                        No. 6 – All documents concerning Maria
                                        Farmer

                                        No. 61 – All communications with any
                                        government agency concerning Sarah
                                        Ransome or Maria Farmer
No. 7 – Documents produced or           No. 7 – All documents concerning Leslie    • Prince /10 Andrew
testimony given by the following        Wexner                                     • Andrew AND (Tramp OR royal! OR photo!
individuals whom Plaintiff has                                                       OR pictur!)
testified she was sexually trafficked   No. 79 – All documents relating to         • “Duke of York”
to:                                     communications concerning Prince           • “The Duke”
    • Prince Andrew                     Andrew, Jean Luc Brunel, Glenn Dubin,      • “Jean-Luc”
    • Jean-Luc Brunel                   Marvin Minsky, George Mitchell, Thomas • “JLB”
    • Glenn Dubin                       Pritzker, Bill Richardson, or Leslie       • Brunel
    • Stephen Kaufmann                  Wexner
                                                                                   • Karin AND model!
    • Marvin Minsky                                                                • “MC Squared”
    • George Mitchell                                                              • Dubin
    • Thomas Pritzker                                                              • Minsky
    • Bill Richardson                                                              • G! /3 Mitchell
    • Leslie Wexner                                                                • “George.Mitchell@dlapiper.com”
                                                                                   • B! /3 Richardson
                                                                                   • “brooke@billrichardson.com”
                                                                                   • “governor.richardson@gmail.com”
                                                                                   • Pritzker
                                                                                   • Wexner
No. 8 – Communications between          No. 81 – All communications with any       • Julie /10 Brown
Giuffre or her agents and members of    media outlet on any topic relating to this • “jbrown@miamiherald.com”
the media                               case                                       • “uptown50@protonmail.com”
                                                                                   • Connie /10 Bruck

                                                                3
                           Case 1:19-cv-03377-LAP Document 224-3 Filed 12/11/20 Page 5 of 6




                                                                                    •   connie_bruck@newyorker.com
                                                                                    •   “conniebruck@gmail.com”
                                                                                    •   Churcher
                                                                                    •   “sharonchurcher@hotmail.com”
                                                                                    •   Sharon.Churcher@mailonsunday.co.uk
                                                                                    •   “New Yorker” AND (Giuffre OR Roberts
                                                                                        OR Epstein)
                                                                                    •   “Miami Herald” AND (Giuffre OR Roberts
                                                                                        OR Epstein)
                                                                                    •   “Mail on Sunday”
                                                                                    •   “Daily Mail” AND (Giuffre OR Roberts OR
                                                                                        Epstein)
No. 9 – Ghislaine Maxwell’s            No. 3 – All documents relating to            •   Ghislaine
deposition transcript and exhibits     communications concerning Ghislaine          •   Maxwell
                                       Maxwell                                      •   Gmax!
                                                                                    •   Menninger
                                       No. 8 – All documents concerning any         •   “lmenninger@hmflaw.com”
                                       meeting Defendant had with any female        •   Gow
                                       associated with Jeffrey Epstein or           •   “ross@acuityreputation.com”
                                       Ghislaine Maxwell
                                                                                    •   “!hmflaw.com!”
                                                                                    •   Nic! /10 Simmons
                                       No. 61 – All communications with any
                                       government agency concerning Ghislaine       •   “nsimmons@hmflaw.com”
                                       Maxwell                                      •   [all known emails for Maxwell]
                                                                                    •   Dana /10 Burns

No 10 – Documents describing or        No. 69 – All media depicting the inside of
media depicting Epstein’s properties   Epstein’s residences or aircraft
or airplanes
No. 11 – Flight logs from Epstein’s    No. 64 – Flight manifests for Epstein’s      •   Rodgers
aircraft                               aircraft                                     •   Chris! /10 Gay
                                                                                    •   (Larry OR *gene) /10 Morrison
                                                                                    •   Visosk!

                                                                4
                          Case 1:19-cv-03377-LAP Document 224-3 Filed 12/11/20 Page 6 of 6




No. 12 – Police reports concerning   No. 62 – All documents concerning        •   Recarey
Giuffre                              communications with law enforcement      •   jrecarey@palmbeachpolice.com
                                                                              •   Reiter
                                                                              •   mreiter@palmbeachpolice.com
                                                                              •   Jason /10 Richards
                                                                              •   Jason.Richards2@ic.fbi.gov
                                                                              •   “U.S. Secret Service”
                                                                              •   (“U.S. Attorney” or “US Attorney”) /25
                                                                                  (Florida or “SD Fla”)
                                                                              •   “.gov” AND (“Palm Beach” OR “New
                                                                                  Mexico” OR Rodriguez)
                                                                              •   “Scotland Yard”
                                                                              •   “Palm Beach Police”
No. 13 – Emails exchanged between    No. 5 – All documents concerning Sarah   •   Maureen /10 Callahan
Sarah Ransome and any member of      Ransome                                  •   mcallahan@nypost.com
the media, including Maureen                                                  •   Ransome
Callahan of the New York Post        No. 42 – All documents concerning        •   ransome.sarah@yahoo.co.uk
                                     communications with Maureen Callahan     •   “New York Post” AND (Giuffre OR
                                     concerning Sarah Ransome                     Roberts OR Epstein)




                                                            5
